819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald COPELAND;  Sammy Lee Copeland;  Dean S. D'Annunzio;Henry Espinosa;  Thomas E. Gavle;  Gregory K. Georgeff;Joseph Gibson, Jr.;  Brian T. Gorney;  William RussellHaskins;  Edward L. King;  Gerald R. Ohneck, Jr.;  StevenSarkozi;  Donnie H. Slone;  Walter Sulowski;  and JohnWaite, Plaintiffs-Appellants,v.UNITED TRANSPORTATION UNION, Defendant-Appellee.
No. 86-1624.
United States Court of Appeals, Sixth Circuit.
June 8, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs-appellants appeal the order of the Honorable Lawrence P. Zatkoff granting the defendant's motion for summary judgment.  Upon review of the briefs of the parties, oral argument and the record, we AFFIRM the district court's order for the reasons stated in its memorandum opinion and order dated June 25, 1986.